DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 7 recite that the controller is configured to acquire weather information, however it is unclear as to whether such a limitation is intended use of the controller. Specifically, the ability of a controller to acquire information is an inherent ability and function of every controller. Merely stating that the controller acquires weather information, without stating the element from which it obtains the information (i.e. sensor, camera, or signal from wiper), does not necessarily indicate that such a feature required specialized programming. Based on later claims (i.e. claims 4-6) it appears that the limitation is not meant to be recited as intended use, and for examination purposes it shall be interpreted as such.
Claims 2-6 recites the limitation "the air cleaner system" in lines 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rice (US20190009752A1).
As to claim 1, Rice discloses a vehicle cleaner system (abstract) comprising: a cleaner unit that discharges a cleaning medium to clean sensors (see Figs.3-5, also [0023]), the sensor is an external sensor that that acquires information outside the vehicle [0020] in order to clean the sensor (see abstract); a cleaner control unit (see Fig.2 ref 102) configured to control the cleaner unit [0080]; the cleaner control unit is configured to acquire weather information (Fig.2 ref 140 also [0088], or ref 130 see also [0084-0085, 0171, & 0180], or from sensor itself [0051 & 0188]) and controls the cleaner unit such that the cleaning medium and cleaning frequency [0175-0177, 0179] based on the weather condition (see Fig.6 in conjunction with [0026]).
As to claim 2, Rice discloses the vehicle system of claim 1 further comprising air and liquid nozzles supply air and liquid to the sensor [0023].
As to claim 3, Rice further discloses the vehicle system of claim 1, wherein the weather information is based on information provided from outside the vehicle [0088].
As to claim 4, Rice teaches the system of claim 1 further comprising a precipitation sensor [0084-0085, 0171, & 0180], which reads on a raindrop sensor as it detects rain, and the weather information is obtained via a signal from the precipitation sensor [0085 & 0180]. 
As to claim 5, Rice further teaches the system of claim 1 wherein the external sensor includes a camera that obtains weather information based on the image acquired from the camera (see [0051 & 0188]).
As to claim 6, Rice teaches the system of claim 1, wherein the weather information is based on a signal of a wiper mounted on the vehicle [0194].
As to claim 7, Rice teaches a vehicle system (abstract) comprising: a cleaner unit that discharges a cleaning medium to clean sensors (see Figs.3-5, also [0023]), the sensor is an external sensor that that acquires information outside the vehicle [0020] in order to clean the sensor (see abstract); a cleaner control unit (see Fig.2 ref 102) configured to control the cleaner unit [0080]; the cleaner control unit is configured to acquire weather information (Fig.2 ref 140 also [0088], or ref 130 see also [0084-0085, 0171, & 0180], or from sensor itself [0051 & 0188]) and controls the cleaner unit such that the cleaning medium and cleaning frequency [0175-0177, 0179] based on the weather condition (see Fig.6 in conjunction with [0026]). The cleaner control unit also doubles as a vehicle control unit since it also controls the vehicle (see Fig.1 ref 106 and [0074]. However, assuming arguendo that the vehicle control unit and the cleaner control unit are different elements the following alternative rejection is provided. Rice also discloses that the cleaning control unit assists in operating the vehicle [0059] which indicates that there is at least another control unit which operates the vehicle, and which the cleaning control unit assists. Further, it is stated that the cleaning control unit obtains data from an ECU [0090], which is widely understood to be a vehicle control unit, thus the vehicle comprises a vehicle control unit.

Claim(s) 1-2 & 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gokan (US20150203077A1).
As to claim 1, Gokan discloses a vehicle cleaner system (Fig.1) comprising: a cleaner unit (Fig.2 ref 100) configured to be mounted on vehicle [0002] and discharge cleaning medium to an external sensor (see Fig.5) that acquires information outside the vehicle so as to clean the sensor (see Fig.8 refs S2 & 3, also [0037]); a control unit (Fig.7 ref 8) configured to control the cleaner unit [0020]; the control unit is configured to acquire weather information (see [0037 in conjunction with [0055]); and control the cleaner unit such that the cleaning medium and frequency are adjusted based on the weather information (see Fig.8 refs S8-S13).
As to claim 2, Gokan discloses the system of claim 1 further comprising: a nozzle (Fig.3 ref 7) having liquid (Fig.3 refs 11a and 11b) and air (Fig.3 ref 12) flow paths, thereby defining a liquid nozzle and an air nozzle. Alternatively, should the claim be interpreted that the liquid and air nozzle should have a different outlet from each other, the liquid nozzle can be defined as refs 15a & 15b and the air nozzle as 14a and 14b.
As to claim 6, Gokan teaches the system of claim 1, wherein the weather information is based on a signal output according to an operation of a wiper mounted on the vehicle [0055].
As to claim 7, As to claim 1, Gokan discloses a vehicle cleaner system (Fig.1) comprising: a cleaner unit (Fig.2 ref 100) configured to be mounted on vehicle [0002] and discharge cleaning medium to an external sensor (see Fig.5) that acquires information outside the vehicle so as to clean the sensor (see Fig.8 refs S2 & 3, also [0037]); a control unit (Fig.7 ref 8) configured to control the cleaner unit [0020]; the control unit is configured to acquire weather information (see [0037 in conjunction with [0055]); and control the cleaner unit such that the cleaning medium and frequency are adjusted based on the weather information (see Fig.8 refs S8-S13); and vehicle control unit [0036] which connects to the cleaner control unit. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokan (US20150203077A1) as applied to claim 1 above, and further in view of Boegel (US20140104426A1) & evidentiary reference Holz (US20040165749A1).
As to claim 3, Gokan further discloses the system of claim 1, wherein the weather information is indicative of information provided outside the vehicle (the information is dependent upon the wiper switch to determine if it is raining outside the vehicle [0055]). Alternatively, should the claim limitation mean that the weather information need come from outside the vehicle and not as a response from a signal that is indicative of outside weather, the following alternative rejection is provided. Gokan does not explicitly state that the weather information is information from outside the vehicle, however utilizing cameras to determine outside weather information is known in the art, as evidenced by Boegel.
Boegel discloses an art related vehicle camera cleaning system (abstract), wherein cameras are used capture data in order to determine dirt levels and weather conditions [0069]. This data is further used for the express purpose of cleaning the camera [0069]. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Gokan such that the camera collects weather information in order to determine the weather condition outside the vehicle for cleaning purposes of the camera [0069]. Gokan and Boegel are so synonymous in their intended features of using camera data to dynamically clean the camera based on dirt and weather conditions (see Boegel [0069]), that it would be in the purview of a skilled artisan to utilize a such a known feature of the camera with a reasonable expectation of success. Further, the usage of cameras for obtaining weather information outside of a vehicle is common and well known (see evidentiary reference Holz [0004]). Thereby, it is in the purview of one of ordinary skill in the art to utilize one known way of determining weather conditions in addition to another. A skilled artisan would intuitively recognize that such a modification would provide the benefit allowing the camera cleaning mode when raining even if the wiper switch signal is not functioning properly.
As to claim 5, Gokan further teaches the system of claim 1, wherein the external sensor is a camera. Gokan does not explicitly disclose that the weather information is obtained from a camera. However, utilizing a camera to obtain weather information is known in the art as evidenced by Boegel and evidentiary reference Holz.
Boegel discloses an art related vehicle camera cleaning system (abstract), wherein cameras are used capture data in order to determine dirt levels and weather conditions [0069]. This data is further used for the express purpose of cleaning the camera [0069]. Furthermore, evidentiary reference Holz discloses that using cameras on vehicles to determine rain is well known in the art.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the camera of Gokan to acquire weather data, as such is a well-known function for cameras to perform when the desire is to clean camera (Boegel [0069]). Further, the usage of cameras for obtaining weather information is common and well known (see evidentiary reference Holz [0004]), and it is in the purview of one of ordinary skill in the art to use well known elements for their intended purpose

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokan (US20150203077A1) as applied to claim 1 above, and further in view of Debrouwere (US20100101040A1) & evidentiary reference Holz (US20040165749A1).
As to claim 4, Gokan teaches the system of claim 1, but does not explicitly disclose the presence of raindrop sensors. However, raindrop sensors are well known implements for obtaining weather information outside a vehicle, as evidenced by Debrouwere.
Debrouwere discloses a windshield wiper control unit and method (abstract) that allows for cleaning of a windshield. Debrouwere further discloses that a rain sensor is utilized in order to obtain weather information from outside the vehicle in order to automatically actuate windshield wipers [0034]. Debrouwere and Gokan are related in the art of vehicle systems for cleaning.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Gokan to include a raindrop sensor in order to automatically control the wipers (Gokan [0034]), and thereby automate the process. Further, the usage of rain sensors is common and well known (see evidentiary reference Holz [0004]), and it is in the purview of one of ordinary skill in the art to use well known elements for their intended purpose.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bacchus (US20190106085A1) discloses a system and method for cleaning optical sensors based on weather and corresponding sensors (abstract, [0010], and Figs.3-4).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shirakura (US20210197769A1) discloses an art related vehicle cleaning system (abstract) for an autonomous vehicle, wherein a vehicle is known to have separate control units for the vehicle and the and cleaner (see Fig.1 ref 10 and refs 11 & 48) in order to reduce a concentration of wiring [0051]. Furthermore, splitting the control of the vehicle and cleaning section allows for decreased load on the vehicle control unit [0236].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711